Citation Nr: 1413282	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot or ankle disability.

2.  Entitlement to service connection for a left foot or ankle disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a foot or ankle disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a foot or ankle disability.

5.  Entitlement to service connection for a low back disability, to include as secondary to a foot or ankle disability.


REPRESENTATION

Appellant represented by:	Thomas E. Andrews III, Attorney

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Appellant served in the Army National Guard, to include a period of Inactive Duty for Training (INACDUTRA) in July 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the Appellant testified at a video conference hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  After the hearing, the Appellant's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

During the Appellant's hearing he testified that his disabilities have worsened since his VA examination.  Board Hearing Tr. at 10.  His attorney also challenged the adequacy of that examination.  Board Hearing Tr. at 19.  The Appellant should be provided another VA examination to determine if his claimed foot or ankle disability is related to a fall during a period of INACDUTRA in July 1988.  

Additional efforts are also required to obtain private treatment records identified by the Appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Appellant to provide authorization to obtain any outstanding, relevant private treatment records, to specifically include records from Dr. Stone, Moore Orthopaedics (missing history intake form), and Dr. Lews of the Louisville Medical Center.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Appellant should be notified of such in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above has been accomplished to the extent possible, schedule the Appellant for a VA foot examination to determine the nature of any current foot or ankle disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Appellant, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the foot or ankle is related to the Appellant's documented fall (injury) during a period of INACDUTRA in July 1988.  A comprehensive rationale for all opinions expressed should be provided.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Appellant and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


